Appeal by the defendant from a judgment of the Supreme Court, Queens County (Katz, J.), rendered September 15,1992, convicting him of murder in the second degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
We have considered the defendant’s remaining contentions, including those raised in his supplemental pro se brief, and find that they are without merit or do not require reversal. Sullivan, J. P., Miller, Pizzuto and Friedmann, JJ., concur.